DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed December 1, 2020, has been entered.  Claims 1, 3-7 and 9-20 are currently pending in the application.  Claims 2 and 8 have been cancelled.  All previous rejections of claims 2 and 8 have been withdrawn in view of the cancellation of claims 2 and 8.  The previous prior art rejections have been withdrawn in view of applicant’s claim amendments.  Claims 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2020.
The examiner notes that claim 1 was not properly marked to show the insertion of the phrase “a source of hydrolyzed animal or plant protein including a nutritionally complete amino acid profile; and a matrix, the matrix comprising:”  Regardless, in order to promote compact prosecution, the claims filed December 1, 2020, are examined in this action.



Drawings

The drawings are objected to because Figures 1A, 1B, 2A and 2B lack labels on the x- and y-axes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1 is objected to because of the following informalities:  delete line 4 “a matrix comprising:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 claims a pet food composition comprising a source of protein and a matrix.  The “wherein” clause of the last 4 lines states that the “matrix is extruded and dried”.  However, where the pet food comprises the protein and the matrix, it is unclear how only the matrix is dried and “adapted to deliver” the polyphenol source.  Where is the protein?  For purposes of examination, the protein source will be considered to be a part of the matrix comprising the fiber and polyphenol source, with the mix of protein, fiber and polyphenol source being subsequently extruded and dried.  This is consistent with the composition of the invention as set forth in the instant specification at Table 2.
Claim 3 recites the limitation "the high solubility fiber source" and “the low solubility fiber source” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 3 will be considered to further limit the soluble fiber source and insoluble fiber source in claim 1.
Claims 4-6 also recite the limitations "the high solubility fiber source" and “the low solubility fiber source.”  There is insufficient antecedent basis for these limitations in the claims.  For purposes of examination, claims 4-6 will be considered to further limit the soluble fiber source and insoluble fiber source in claim 1.
In claims 15 and 17, it is not clear what the terms “active content” represents.  For purposes of examination, claim 15 will be considered to limit the hydrolyzed animal or plant protein to from about 25% to about 45% by weight of the pet food composition.  Claim 17 will be considered to claim the pet food comprising the fish oil in an amount ranging from about 0.5 to about 2.5 wt. %.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to claim the polyphenol source comprises a combination of cranberry pomace, pomegranate extract and green tea extract.  Therefore, claims that the polyphenol is of food or plant origin (i.e., claim 9), fruit or vegetable origin (i.e., claim 10) are not considered to further limit claim 1.  
Claim 13 claims the pet food composition further comprising a source of hydrolyzed animal or plant protein including a nutritionally complete amino acid profile.  This same limitation appears in claim 1.  Therefore, claim 13 is not considered to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7 and 9-17 are rejected under 35 U.S.C. 103 as obvious over Altom et al. (US 2007/0202154) in view of Josephson et al. (US 2008/0299286) and Perlman et al. (US 2008/0044539).
Regarding claims 1 and 3-7, Altom et al. teach an extruded and dried pet food composition that includes protein and fiber (p. 6 col. 1; [0085]).  The fiber component includes a combination of pecan shells, which are a source of insoluble fiber [0032].  Altom et al. teach the pet food further comprises other sources of poorly-fermentable fibers including cellulose, hemicellulose and cellulose ethers (i.e., cellulosic material) [0047].  The pet food of Altom et al. is also taught to comprise fermentable (i.e., soluble) fibers including tomato pomace, beet pulp and citrus pulp [0046].
Regarding the ratio soluble fiber to insoluble fiber, Altom et al. teach that the nut shell (i.e., insoluble fiber) is present at up to 20 or 30 or 50% by weight of the pet food 
  Regarding claims 1 and 13-15, Altom et al. teach the pet food comprising animal protein at 20 to 50% by weight of the pet food [0054].  However, Altom et al. is silent as to the pet food composition comprising a hydrolyzed protein as claimed.
Josephson et al. teach a pet food composition comprising an animal protein, where the animal protein is a hydrolyzed chicken livers present at 25% by weight of the composition (p. 3 Formula 2).  Josephson et al. also teach hydrolyzed liver as palatability enhancing [0009].
Therefore, where Altom et al. teach the pet food comprising an animal protein in an amount encompassing the claimed amount, and where Josephson et al. teach that hydrolyzed chicken livers were known to be contained in pet foods in amounts falling within in the claimed range, it would have been obvious to have included hydrolyzed chicken liver in a pet food in an amount claimed as the amount is consistent with amounts reported in the prior art.
Altom et al. is also silent as to the pet food comprising a source of polyphenols as claimed.  Altom et al. teach that the pet food may comprise antioxidants [0058].
Josephson et al. teach a pet food composition comprising a green tea extract as a palatability enhancer [0008].  
Altom et al. and Josephson et al. are silent as to the presence of cranberry pomace and pomegranate extract.
Perlman et al. teach green tea extract, cranberry pomace and pomegranate extract as sources of polyphenolic antioxidants [0096, 0113].
Therefore, where Altom et al. teach that their pet food may comprise antioxidants, it would have been obvious to have included cranberry pomace, pomegranate extract and green tea extract as these three ingredients are known to be sources of polyphenolic antioxidants as taught by Perlman et al.  The presence of these components would have been expected to function as antioxidants, as is recognized in the art.  Pet food is further known to contain green tea extract as a palatability enhancer as taught by Josephson et al.  Therefore, the inclusion of the claimed polyphenol sources is considered to be obvious over the prior art.
Where the combination of references discloses the same compounds or ingredients in the extruded kibble or core matrix, then the preamble has been met.  As for the “wherein” clause, since the references disclose fiber ingredients and a polyphenol source as claimed, the polyphenol would have been delivered to the lower GI tract whenever it will be ingested by the dog or cat.  Note that the claims being examined are product claims and the wherein clause appears to be directed to a future event and the result of such an event occurring.
Regarding claims 9-12, where the combination of Altom et al., Josephson et al. and Perlman et al. teaches polyphenol sources as required by claim 1, claims 9-12 are 
Regarding claims 16 and 17, Altom et al. teach DHA sourced from fish oils for use in the pet food composition.  The DHA is to be present at at least about 0.15% of the pet food composition, encompassing and thereby rendering obvious the claimed range [0064].

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7 and 9-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 8, 11-17 and 19-22 of copending Application No. 16/067,426 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending claims are to a controlled release pet food composition comprising a soluble fiber source and an insoluble fiber source in the same ratios.  Both pet foods are taught to further comprise a source of hydrolyzed animal .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed December 1, 2020, have been fully considered.
Applicant argues that the term “active” is clear when the claim is read in light of the specification (Remarks, p. 6).
The examiner disagrees.  It is unclear what applicant considers the “active” portion of the hydrolyzed protein or fish oil compared with the entirety of the protein or fish oil that is present in the pet food composition.  Looking to the specification at [0020-0021] compared with the Table 1, the range for the “active” content appears to be the same as the ranges for fish oil and hydrolyzed liver in the pet food.  Therefore, it remains unclear what would be considered an “inactive” portion of these ingredients.
Applicant argues that the claim amendments render the instant claims patentably distinct from those of application serial no. 16/067,426 (Remarks, p. 7).
This argument is not persuasive.  The amendments to the instant claims and the copending claims are not sufficient to overcome the ODP rejection where both applications claim a pet food composition comprising pecan fiber as an insoluble fiber source, the same components for the polyphenol source, and hydrolyzed chicken liver as the hydrolyzed protein source.
The arguments regarding the previous prior art rejections (Remarks, pp. 7-8) but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791